ON MOTION TO ENFORCE MANDATE
PER CURIAM.
Upon the denial of review in State v. Nowells, No. SC03-720 (Fla. Mar. 7, 2005), Nowells is entitled to be resentenced to fifteen years in state prison in accordance with our previous opinion and mandate.1 *1280Nowells v. State, 840 So.2d 415 (Fla. 3d DCA 2003). Accordingly, his motion to enforce mandate is granted and the cause remanded to vacate any previous sentences, and to resentence defendant to fifteen years in state prison, with credit for time served.
Motion granted.

. The Supreme Court apparently determined that the relief granted in Nowells, that is, the enforcement of the court-approved and sponsored plea offer, was not in direct conflict with the holding in the later-decided vindictive sentencing case of Wilson v. State, 845 So.2d 142 (Fla.2003), that the defendant was entitled only to resentencing before another judge. See, e.g., Smith v. State, 842 So.2d *12801047 (Fla. 3d DCA 2003) (following Wilson as to remedy).